DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 10/20/2022 in which claims 1-20 are presented for examination.

Priority
Acknowledgment is made of applicant’s parent Application No. 16/206,974, filed on 11/30/2018.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lappas et al. US 8095662 B1 (hereinafter referred to as “Lappas”) in view of Keagy et al. US 8352608 B1 (hereinafter referred to as “Keagy”).

As per claim 1, Lappas teaches:
An apparatus comprising a processor and a memory, wherein the memory includes programmed instructions that, when executed by the processor, cause the apparatus to: 
determine an original configuration associated with the virtual object from the snapshot of the virtual object (Lappas, column 6, lines 25-30 – New server configurations are interpreted as an original configuration.  Column 60-67 – In some embodiments, the data collector 160 takes periodic snapshots for each configuration, wherein the first snapshot of a new configuration is interpreted as determining the original configuration from the snapshot);
determine a resource need for the virtual object from the original configuration (Lappas, column 8, lines 67-column 9, lines – Within the snapshots or real-time data, the data collector 160 records the resource allocation and the performance of the configuration among other statistics within the database.  Column 32, lines 54-64 and column 34, lines 25-35); 
determine that an available resource at the recovery node is insufficient to meet the resource need of the virtual object (Lappas, column 3, lines 30-35 – Some embodiments compute a set of scores for quantifying the specified set of hosting resources required for hosting the server configuration. From the optimal distribution, some embodiments perform a mapping of the server configuration to a particular set of hosting resources of several hosting resources using the computed set of scores); 
generate a reconfigured configuration of the virtual object from the original configuration based at least on the resource need (Lappas, column 32, lines 65-column 33, lines 6.  Also, Column 33, lines 23-31 – Additionaly the user can expand or reduce the configuration at any time from any location by adding, removing, or modifying components within the configuration.  This occurs with the user modifying the graphical configuration.  This can occur with or without human intervention); and 
recover the virtual object at the recovery node using the available resource based on the snapshot and the reconfigured configuration in response to a failure at the host node (Lappas, column 37, lines 6-24 – By providing the reconfiguration functionality, some embodiments, as illustrated in FIG. 39C, reassign and physically allocate the web server on the failing node to a different functional node with sufficient resources to service the reassigned and reallocated components. In FIG. 39C, the web server on failing nodes 3910 is reconfigured to be assigned and allocated to the functional node 3920).
Although Lappas teaches “passing” the snapshot “image to another node”, Lappas doesn’t explicitly teach a host node, as well as, “identify a functional node that is a suitable host for the resources that were previously assigned to the failing node”, Lappas doesn’t explicitly teach taking snapshots of a virtual object, However, Keagy teaches:
receive, at a recovery node, a snapshot of a virtual object of a host node (Keagy, column 28, lines 10-24 – From the snapshot, an exact copy of the virtual machine can then be deployed at another node within the grid of hardware nodes to meet increased demand, wherein a virtual machine is interpreted as a virtual object because it corresponds to the definition given in paragraph [0018] of the specification  Another node can also be interpreted as a recovery node because the node is acting as the recovery node for the node it received a snapshot for especially once it runs the VM); 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Lappas’s invention in view of Keagy in order to take a snapshot of a virtual machine; this would be obvious because it’s a simple substitution from taking a snapshot of a configuration to taking a snapshot of a virtual machine which would yield predictable results such as taking an exact copy of the virtual machine which allows the VM to be deployed at another node if needed for backup/recovery purposes (Keagy, column 28, lines 10-24).

As per claim 2, Lappas as modified teaches:
The apparatus of claim 1, wherein the memory includes the programmed instructions that, when executed by the processor, further cause the apparatus to: 
determine a performance parameter of the virtual object from the snapshot (Lappas, column 6, lines 10-15 – In some embodiments, a graphical representation for the configuration is automatedly mapped and allocated to a set of hardware nodes, where the performance of the configuration is tracked and analyzed); and 
generate the reconfigured configuration based at least on the performance parameter of the virtual object (Lappas, column 32, lines 65-column 33, lines 6.  Also, Column 33, lines 23-31).

As per claim 3, Lappas as modified teaches:
The apparatus of claim 1, wherein the memory includes the programmed instructions that, when executed by the processor, further cause the apparatus to: 
allocate to the virtual object, the available resource at the recovery node based on the reconfigured configuration (Lappas, column 6, lines 10-22 – A graphical representation for the configuration is automatedly mapped and allocated to a set of hardware nodes, where the performance of the configuration is tracked and analyzed.  See also column 8, lines 3-16, column 8, lines 59-67, and column 10, lines 1-2 and column 7, lines 48-55).

As per claim 4, Lappas as modified teaches:
The apparatus of claim 1, wherein the memory includes the programmed instructions that, when executed by the processor, further cause the apparatus to: 
maintain in the reconfigured configuration, a value of a configuration parameter from the original configuration (Lappas, column 32, lines 54-64 and column 34, lines 25-35).

As per claim 5, Lappas as modified teaches:
The apparatus of claim 1, wherein the memory further includes programmed instructions that, when executed by the processor, cause the apparatus to: 
maintain in the reconfigured configuration value of a network related configuration parameter from the original configuration (Lappas, column 32, lines 54-64 and column 34, lines 25-35).

As per claim 6, Lappas as modified teaches:
The apparatus of claim 1, wherein the memory includes the programmed instructions that, when executed by the processor, further cause the apparatus to: 
determine that the available resource at the recovery node is insufficient to meet the resource need of the virtual object based on a second resource need of another virtual object having a second snapshot stored at the recovery node (Lappas, column 3, lines 30-35 – Some embodiments compute a set of scores for quantifying the specified set of hosting resources required for hosting the server configuration. From the optimal distribution, some embodiments perform a mapping of the server configuration to a particular set of hosting resources of several hosting resources using the computed set of scores).

As per claim 7, Lappas as modified teaches:
The apparatus of claim 6, wherein the memory includes the programmed instructions that, when executed by the processor, further cause the apparatus to: 
reconfigure the original configuration of the virtual object as well as a second original configuration of the another virtual object such that the available resource meets a combined resource need of the virtual object and the another virtual object (Lappas, column 45, lines 24-31 – Some embodiments also provide the option of combining all the snapshots for all configurations of a particular user so that the analysis can be performed on a user-by-user basis irrespective of the number of configurations specified by each user. In still other embodiments, the process takes snapshots for only those components located on a particular node and therefore analysis can be conducted on a node per node basis).

As per claim 8, Lappas as modified teaches:
The apparatus of claim 1, wherein the memory includes the programmed instructions that, when executed by the processor, further cause the apparatus to: 
store memory data from the snapshot to a physical memory at the recovery node, and map the physical memory to the virtual memory allocated to the virtual object (Lappas, column 6, lines 10-22 – A graphical representation for the configuration is automatedly mapped and allocated to a set of hardware nodes, where the performance of the configuration is tracked and analyzed.  See also column 8, lines 3-16, column 8, lines 59-67, and column 10, lines 1-20).

Claims 9-16 are directed to a non-transitory computer readable storage medium performing steps recited in claims 1-8 with substantially the same limitations.  Therefore, the rejections made to claims 1-8 are applied to claims 9-16.

Claims 17-20 are directed to a method performing steps recited in claims 1-14 with substantially the same limitations.  Therefore, the rejections made to claims 1-14 are applied to claims 17-20.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are generally moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Horowitz et al. US-20170344618-A1 teaches maintaining a minimum threshold of resources for respective clients in paragraph [0031].
Chopra et al. US 20200012572 A1 teaches facilitating restorations of virtual machines which includes a persistent storage and backup/restoration policy updater (Abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 26, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152